DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 and 04/18/2022 was filed after the mailing date of the application on 01/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al (CN 107481657).
Regarding claim 8, Chen discloses:
A driving circuit of a display panel, (at least refer to fig. 1 and Paragraphs 17-18. Describes display region 115 with grid electrode driving array circuit 1111, 1131, 1211) comprising: 
A gate-on-array (GOA) circuit comprising a GOA unit connected to one end of a gate signal line to transmit a scan driving signal to the display panel, (at least refer to fig. 1 and Paragraph 45. Describes shift register circuit 111 and the pull-down circuit 112 set on two sides of the display area 115, located at the first side E1 of the shift register circuit 111 through the scan line Ln connected to the second side E2 of the pull down circuit 112. Similarly, the shift register circuit 113 and the pull down circuit 114 is set on two sides of the display area 115, located at the second side E2 of the shift register circuit 113 through the scan line Ln + 1 pull-down circuit connected to the first side of the E1 114); and 
A pull-down module, (at least refer to fig. 1 and Paragraph 45. Describes the pull down circuit 112, 114) wherein one end of the pull-down module is connected to a control bus, the other end of the pull-down module is connected to the other end of the gate signal line, (at least refer to fig. 1 and Paragraph 51. Describes the control end of the transistor T2 23 is used for receiving the control signal Qn + 1 2 second end of transistor T2 22 through the scan line Ln is coupled with the second end of the transistor T1 12 and for adjusting the second side E2 receives the scan signal Gn-2 falling edge) and the pull-down module is activated at a falling edge time of the scan driving signal to accelerate a potential descending speed of the scan driving signal, (at least refer to fig. 1 and Paragraph 52. Describes when the transistor T1 on the first side E1 to finish the output transmitting the scanning signal Gn-1 and according to the control signal Qn 1 is turned off, transistor T2 is kept opening to adjust the second side E2 receiving the scan signal Gn-2 The falling edge control signal Qn + 1 to 2).
Regarding claim 17, Chen discloses:
A display device comprising a driving circuit of a display panel, (at least refer to fig. 1 and Paragraphs 17-18. Describes display region 115 with grid electrode driving array circuit 1111, 1131, 1211) wherein the driving circuit comprises: 
A gate-on-array (GOA) circuit comprising a GOA unit connected to one end of a gate signal line to transmit a scan driving signal to the display panel, (at least refer to fig. 1 and Paragraph 45. Describes shift register circuit 111 and the pull-down circuit 112 set on two sides of the display area 115, located at the first side E1 of the shift register circuit 111 through the scan line Ln connected to the second side E2 of the pull down circuit 112. Similarly, the shift register circuit 113 and the pull down circuit 114 is set on two sides of the display area 115, located at the second side E2 of the shift register circuit 113 through the scan line Ln + 1 pull-down circuit connected to the first side of the E1 114); and 
A pull-down module, (at least refer to fig. 1 and Paragraph 45. Describes the pull down circuit 112, 114) wherein one end of the pull-down module is connected to a control bus, the other end of the pull-down module is connected to the other end of the gate signal line, (at least refer to fig. 1 and Paragraph 51. Describes the control end of the transistor T2 23 is used for receiving the control signal Qn + 1 2 second end of transistor T2 22 through the scan line Ln is coupled with the second end of the transistor T1 12 and for adjusting the second side E2 receives the scan signal Gn-2 falling edge) and the pull-down module is activated at a falling edge time of the scan driving signal to accelerate a potential descending speed of the scan driving signal, (at least refer to fig. 1 and Paragraph 52. Describes when the transistor T1 on the first side E1 to finish the output transmitting the scanning signal Gn-1 and according to the control signal Qn 1 is turned off, transistor T2 is kept opening to adjust the second side E2 receiving the scan signal Gn-2 The falling edge control signal Qn + 1 to 2).
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach or suggest a driving circuit of a display panel, comprising: a gate-on-array (GOA) circuit comprising a GOA unit, wherein the driving circuit of the display panel further comprises a timing controller, the control bus is connected to the timing controller and the pull-down module, and the control bus comprises a plurality of clock signal lines and power supply voltage signal lines, and two adjacent signal lines are arranged at equal intervals; wherein the pull-down module comprises an inverter and a pull-down control module, an input terminal of the inverter is connected to the control bus, an output terminal of the inverter is connected to one end of the pull-down control module, and the other end of the pull-down control module is correspondingly connected to the other end of the gate signal line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/06/2022